El Juez Asociado Sr. "Wole,
emitió la opinión del tribunal.
Esta fué una causa por un delito de falsificación. El caso fué llamado a juicio oral el día 20 de mayo de 1920. En el momento del juicio el acusado solicitó que éste fuera suspendido, porque no había comparecido su abogado defen-sor y además por no haber podido preparar su defensa a •causa de estar preso y habérsele citado para juicio el día *208anterior. La corte desestimó la petición del acusado y or-denó que el juicio continuase.
El acusado entonces, por medio de una moción de nuevo juicio levantó la misma cuestión, pero ni en la moción original ni en la de nuevo juicio se da ninguna explicación de por qué el abogado no compareció. El referido abogado no presentó affidavit de ninguna clase y existe cierta indicación en los autos de que en la preparación de la moción de nuevo juicio el acusado estuvo asistido de abogado.
De todos modos, la cuestión de la suspensión del juicio, a menos que el acusado establezca ciertos requisitos previos legales, es una cuestión dentro de la sana discreción de la corte, algunos de cuyos principios liemos discutido en el caso de El Pueblo v. Román, 18 D. P. R. 219.
No creyendo que el acusado mismo estaba en la situación legal de tener derecho a que se le conceda una- suspensión del juicio, o que haya probado algún abuso de discreción, la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.